



Exhibit 10.7 (i)


FOURTH AMENDMENT
This Fourth Amendment, effective as of the date set forth above the signatures
of the parties below, amends the Exclusive Patent License Agreement effective
November 25, 2008, as amended by a First Amendment dated January 12, 2010, a
Second Amendment dated August 29, 2013, and a Third Amendment dated November 18,
2016 (the "License Agreement") between the Massachusetts Institute of
Technology, a Massachusetts corporation having its principal office at 77
Massachusetts Avenue, Cambridge, Massachusetts 02139 ("M.I.T."), and Selecta
Biosciences, Inc., a Delaware corporation, with a principal place of business at
480 Arsenal Way, Building One, Watertown, MA 02472 ("COMPANY'').
WHEREAS, COMPANY has represented to M.I.T. that it is continuing to diligently
develop LICENSED PRODUCTS, and has requested that the diligence provisions of
the License Agreement be modified.
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, the parties hereby agree as follows:


1.The parties agree that: (a) the diligence requirement set forth in Section
3.l(j) of the License Agreement shall be tolled until the earlier of May 15,
2020 or the effective date of a written amendment to the License Agreement
pursuant to Section 2 below (the "Future Amendment") and (b) M.I.T. shall not
exercise its rights to terminate the License Agreement solely for COMPANY's
failure to fulfill its obligations under Section 3.l(j) unless the parties do
not enter into the Future Amendment by May 15, 2020, in which case M.I.T. may
elect to terminate the License Agreement based upon COMPANY's failure to fulfill
its obligations under Section 3.1(j). The parties may mutually agree to extend
the time by which the Future Amendment must be executed.


2.On or before February 15, 2020, COMPANY shall provide M.I.T. with a detailed,
written plan for achieving reasonably extended and/or amended diligence
milestones for the development and commercialization of a LICENSED PRODUCT.
Within ninety (90) days of M.I.T.'s receipt of such updated diligence plan, the
parties shall negotiate in good faith to enter into the Future Amendment, which
will include any agreed upon changes to the License Agreement.
 
3.On or before February 15, 2020, COMPANY shall provide M.I.T. with all of the
outstanding information required to be delivered to M.I.T. pursuant to the
License Agreement, including without limitation the Letter Agreement between the
parties dated June 17, 2013.


4.This License Agreement, as amended hereby, is hereby ratified and confirmed in
all respects and except as expressly amended by this Fourth Amendment, all terms
and conditions of the License Agreement shall continue in full force and effect.
All capitalized terms used herein shall have the meanings ascribed to such terms
in the License Agreement. The License Agreement shall, together with this Fourth
Amendment, be read and construed as a single instrument. No addition to or
modification of any provision of this Fourth Amendment shall be binding unless
made in writing and signed by a duly authorized representative of each of the
parties.









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Fourth Amendment to be executed
under seal by their duly authorized representatives.
The Effective Date of this Fourth Amendment is December 13, 2019.


MASSACHUSETTS INSTITUTE OF TECHNOLOGY
 
SELECTA BIOSCIENCES, INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Lesley Millar-Nicholson
 
By:
/s/ Lloyd Johnston
 
 
 
 
 
Name:
Lesley Millar-Nicholson
 
Name:
Lloyd Johnston
 
 
 
 
 
Title:
Director, TLO
 
Title:
COO






